DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 are pending and claims 3-4 are cancel.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection. Applicant’s arguments with respect to the Double Patenting rejection have been fully considered but they are not persuasive. Applicant’s argues that claims 1-2 are the same as withdrawn claims 14-15 in the U.S. application 16/279,746. However, claims 14-15 on parent application 16/279,746 (U.S. Patent No. US 10950177 B2) were cancel not withdrawn (see claims dated 10/21/2020). In addition, claims 1-2 are being rejected based on claims 3-4 (originally presented as claims 6-7 in parent application 16/279,746), which depend on claims 1-2 of U.S. Patent No. US 10950177 B2. Moreover, the restriction requirement in parent application 16/279,746  was withdrawn on 11/18/2020. As stated in the Notice of Allowance in parent application 16/279,746 dated 11/18/2020 “[c]laims 6-9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-Ill, as set forth in the Office action mailed on 04/02/2020, is hereby withdrawn and claims 6-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See /n re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Allowable Subject Matter”.                 “When a claimed invention that was the subject of a restriction requirement in one application is presented in a divisional application, a nonstatutory double patenting rejection cannot be applied to that claimed invention unless the restriction requirement was withdrawn” (see MPEP 804.04). “The requirement for restriction was withdrawn, in its entirety or in part, by the examiner before the patent issues. With the withdrawal of the restriction requirement, the non-elected claims that are no longer withdrawn from consideration become subject to examination. "The restriction requirement disappears; it is as though it had not been made. With the disappearance of the restriction requirement, the need for a divisional application and the need for the [double patenting] prohibition also disappear." In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 132 (CCPA 1971)”(see MPEP 804.04(E)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170338295 A1, hereinafter Lee) in view of Yamazaki et al. (US 20150171115 A1, hereinafter Yamazaki).
Regarding Claim 1, Lee teaches a display device (see abstract, and para. [0037]. Display device) comprising: 
see Fig. 1, pixel 102 couple to scan line S and para. [0037]-[0038]); and 
a scan stage (see Fig. 1, the first internal circuit portion 110 is a scan driver, para. [0042], Fig. 6 and para. [0078]-[0082]. Referring to FIG. 6, the scan driver 110 with a plurality of scan stages SST1 to SST4) configured to selectively couple the scan line to a first supply voltage line or a scan clock line (see Fig. 6 and para. [0078]-[0079]. The scan stages STT1 to SST4 are connected to corresponding scan lines S1 to S4 and are driven based on clock signals CLK1, CLK2. Each of the scan stages SST1 to SST4 is supplied with a first driving power source VDD and a second driving power source VSS), wherein the scan stage comprises: 
a first scan transistor (see Fig. 7, fifth transistor M5) including a first electrode coupled to the first supply voltage line (see Fig. 7, first driving power source VDD and para. [0084]. The fifth transistor M5 controls a connection between the first driving power source VDD and the output terminal 1004 based on the voltage being applied to the first node N1), a second electrode coupled to the scan line (see Fig. 7, second electrode of the fifth transistor M5 is connected to scan line S1), and a main gate electrode (see Fig. 7, gate electrode of the fifth transistor M5 connected to node N1); and 
a second scan transistor (see Fig. 7, sixth transistor M6 and para. [0085]) including a first electrode coupled to the scan line (see Fig. 7, the first electrode of the sixth transistor M6 is connected to scan line S1), a second electrode coupled to the scan clock line (see Fig. 7, second electrode of sixth transistor is connected to second clock CLK2), and a main gate electrode (see Fig. 7, the gate electrode of the sixth transistor is connected to second node N2); and 
a third scan transistor (see Fig. 7, first transistor M1) including a first electrode coupled to the main gate electrode of the second scan transistor (see Fig. 7, first electrode of the first transistor M1 is connected to the second node N2 and the gate of the sixth transistor, and para.[0093]) and a gate electrode coupled to a second supply voltage line (see Fig. 7, the gate electrode of first transistor M1 is connected to second driving power source VSS, and para. [0093]) which supplies a voltage lower than a voltage supplied from the first supply voltage line (see para. [0082]. The first driving power source VDD may be set to a gate off voltage, for example, a high voltage. The second driving power source VSS may be set to a gate on voltage, for example, a low voltage).
Lee does not explicitly teach the first scan transistor includes a main gate electrode and a sub-gate electrode coupled to each other and second scan transistor includes a main gate electrode and a sub-gate electrode coupled to each other.
However, Yamazaki teaches the first scan transistor includes a main gate electrode and a sub-gate electrode coupled to each other; and the second scan transistor includes a main gate electrode and a sub- gate electrode coupled to each other (see Fig. 17 A, M1 and M2 and para. [0201]-[0202]. All transistors M1-M15 can each be a transistor with a back gate).
Lee and Yamazaki are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the stage circuit disclosed by Lee with Yamazaki’s teachings Yamazaki para. [0202]). In addition, it would have provided a semiconductor device with improved operation speed that is unlikely to deteriorate (Yamazaki para. [0016])

Regarding Claim 2, Lee and Yamazaki teach the display device according to claim 1.
Yamazaki further teaches wherein the main gate electrode of the first scan transistor and the main gate electrode of the second scan transistor are disposed over the active layer (see Figs 13A-13B, TG1, gate electrode GE12, back gate electrode BGE12, oxide semiconductor layer OS12, Fig. 17A, para. [0180]-[0182]para. [0190], para. [0201]-[0202]. Transistors M1 and M2 in figure 17Aare depicted as TA1 in figure 13A-13B. Each of the transistors has a gate electrode form over the layer OS12), and 
wherein the sub-gate electrode of the first scan transistor and the sub-gate electrode of the second scan transistor are disposed under the active layer (see Figs 13A-13B, TG1, gate electrode GE12, back gate electrode BGE12, oxide semiconductor layer OS12, Fig. 17A, para. [0180]-[0182]para. [0190], para. [0201]-[0202]. Each of the transistors has a back gate electrode BGE12 positioned in the lower most layer under the OS12 layer).
Lee and Yamazaki are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the Yamazaki para. [0202]). In addition, it would have provide an structure formed of minute transistors and thus reducing circuit space.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10950177 B2 in view of  Lee (US 20170338295 A1). This is an anticipatory obviousness type double patenting rejection.

Copending App 17172132
U.S. Patent No. US 10950177 B2


































Claim 1. A display device comprising: 
a first pixel coupled to a scan line; and 


a scan stage configured to selectively couple the scan line to a first supply voltage line or a scan clock line, 

wherein the scan stage comprises: a first scan transistor including a first electrode coupled to the first supply voltage line, a second electrode coupled to the scan line, and a main gate electrode and a sub-gate electrode coupled to each other; 

Claim 2. The display device according to claim 1, wherein the main gate electrode of the first scan transistor and the main gate electrode of the second scan transistor are disposed over the active layer, and wherein the sub-gate electrode of the first scan transistor and the sub-gate electrode of the second scan transistor are disposed under the active layer.


 
  Claim  3.  The display device according to claim 2, wherein the first pixel is further coupled to a scan line, 
the display device further comprising a scan stage configured to selectively couple the scan line to the first supply 
voltage line or a scan clock line, 

wherein the scan stage comprises: a first 
scan transistor including a first electrode coupled to the first supply voltage line, a second electrode coupled to the scan line, and a main gate electrode and a sub-gate electrode coupled to each other;  and a second scan transistor including a 
 







 Claim 4. The display device according to claim 3, wherein the main gate electrode of the first scan transistor and the main gate electrode of the second scan transistor are disposed over the active layer, and wherein the sub-gate electrode of the first scan transistor and the sub-gate electrode of the second scan transistor are disposed under the active layer.


The claims in U.S. Patent No. US 10950177 B2 do not explicitly teach a third scan transistor including a first electrode coupled to the main gate electrode of the second scan transistor and a gate electrode coupled to a second supply voltage line which supplies a voltage lower than a voltage supplied from the first supply voltage line.
However, Lee teaches a third scan transistor (see Fig. 7, first transistor M1) including a first electrode coupled to the main gate electrode of the second scan transistor (see Fig. 7, first electrode of the first transistor M1 is connected to the second node N2 and the gate of the sixth transistor, and para.[0093]) and a gate electrode coupled to a second supply voltage line (see Fig. 7, the gate electrode of first transistor M1 is connected to second driving power source VSS, and para. [0093]) which supplies a voltage lower than a voltage supplied from the first supply voltage line (see para. [0082]. The first driving power source VDD may be set to a gate off voltage, for example, a high voltage. The second driving power source VSS may be set to a gate on voltage, for example, a low voltage).
U.S. Patent No. US 10950177 B2 and Lee are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the stage circuit disclosed by U.S. Patent No. US 10950177 B2 with Lee’s teachings of a third scan transistor, since it would have further enhanced the scan stage by restricting the degree of decrease of the voltage of a third node N3 irrespective of the voltage of the second node N2 (node at the main gate of the second scan transistor), thereby securing reliability of fabricating costs and operation (Lee para. [0113]-[0115]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 11:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        2/17/22